
	
		I
		112th CONGRESS
		1st Session
		H. R. 1147
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Nunes (for
			 himself and Ms. Berkley) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for certain payments made to reduce debt on commercial real
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Community Recovery and Enhancement Act
			 of 2011 or the CRE Act of 2011.
		2.Deduction for
			 certain payments made reduce debt on commercial real property
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional
			 itemized deductions for individuals and corporations) is amended by adding at
			 the end the following new section:
				
					199A.Deduction for
				payments made to reduce debt on commercial real property
						(a)In
				generalThere shall be
				allowed as a deduction an amount equal to 50 percent of any qualified debt
				reduction payment made during the taxable year by the taxpayer with respect to
				qualified indebtedness on eligible commercial real property held by the
				taxpayer.
						(b)Maximum
				deductionThe deduction
				allowed by subsection (a) for any taxable year shall not exceed, with respect
				to each eligible commercial real property, whichever of the following amounts
				is the least:
							(1)The amount equal to 50 percent of the
				excess (if any) of—
								(A)the amount of the qualified indebtedness
				secured by such property as of the beginning of such taxable year (reduced by
				amounts required to be paid under the terms of the loan during such taxable
				year), over
								(B)50 percent of the fair market value of such
				property as of the close of the taxable year.
								(2)$10,000,000.
							(3)The adjusted basis
				of such property as of the close of such taxable year (determined without
				regard to qualified debt reduction payments made during the taxable year and
				depreciation for such year).
							(c)Eligible
				commercial real propertyFor
				purposes of this section, the term eligible commercial real
				property means any commercial real property if—
							(1)as of the
				beginning of the taxable year, the amount of the qualified indebtedness secured
				by such property is at least equal to 85 percent of the fair market value of
				the property, or
							(2)such property is,
				or is reasonably expected to be, treated as being in an in-substance
				foreclosure by the Comptroller of the Currency.
							(d)Qualified debt
				reduction paymentFor
				purposes of this section, the term qualified debt reduction
				payment means the amount of cash paid by the taxpayer during the taxable
				year to reduce the principal amount of qualified indebtedness of the taxpayer
				but only to the extent such amount exceeds the amounts required to be paid
				under the terms of the loan during such taxable year.
						(e)Property held by
				a partnership
							(1)In
				generalIn the case of property held by a partnership, a
				qualified debt reduction payment by the partnership may be taken into account
				under this section only if—
								(A)such payment is
				attributable to a qualified equity investment made by a partner in such
				partnership, and
								(B)any deduction
				under this section which is attributable to such investment is properly
				allocated to such partner under section 704(b).
								(2)Qualified equity
				investmentFor purposes of
				this section—
								(A)In
				generalThe term qualified equity investment means
				any equity investment (as defined in section 45D(b)(6)) in a partnership
				if—
									(i)such investment is
				acquired by the partner at its original issue (directly or through an
				underwriter) solely in exchange for cash,
									(ii)at least 80 percent of such cash is used by
				the partnership to reduce the principal amount of qualified indebtedness of the
				partnership,
									(iii)the portion of
				such cash not so used is used by the partnership for improvements to commercial
				real property held by the partnership, and
									(iv)the person or
				persons otherwise entitled to depreciation with respect to the portion of the
				basis of the property being reduced under subsection (g)(1) consent to such
				reduction.
									(B)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				paragraph.
								(f)Other
				definitionsFor purposes of this section—
							(1)Qualified
				indebtednessThe term qualified indebtedness means
				any indebtedness—
								(A)which is incurred
				or assumed by the taxpayer on or before January 1, 2009, and
								(B)which is secured
				by commercial real property held by the taxpayer at the time the qualified debt
				reduction equity payment is made by the taxpayer.
								(2)Commercial real
				propertyThe term commercial real property means
				section 1250 property (as defined in section 1250(c)); except that such term
				shall not include residential rental property (as defined in section 168(e)(2))
				unless the building contains at least 3 dwelling units.
							(g)Application of
				section 1250For purposes of
				determining the depreciation adjustments under section 1250 with respect to any
				property—
							(1)the deduction
				allowed by this section shall be treated as a deduction for depreciation,
				and
							(2)the depreciation adjustments in respect of
				such property shall include all deductions allowed by this section to all
				taxpayers by reason of reducing the debt secured by such property.
							(h)Special
				rules
							(1)Basis
				reductionThe basis of any
				property with respect to which any qualified debt reduction payment is made
				shall be reduced by the amount of the deduction allowed by this section by
				reason of such payment.
							(2)RefinancingsThe indebtedness described in subsection
				(f)(1)(A) shall include indebtedness resulting from the refinancing of
				indebtedness described in such subsection (or this sentence), but only to the
				extent it does not exceed the amount of the indebtedness being
				refinanced.
							(3)Denial of
				deduction for debt-financed paymentsNo deduction shall be allowed by this
				section for any qualified debt reduction payment—
								(A)to the extent
				indebtedness is incurred or continued by the taxpayer to make such payment,
				and
								(B)in the case of a qualified debt reduction
				payment made by a partnership on qualified indebtedness on commercial real
				property held by the partnership, to the extent of indebtedness—
									(i)which is incurred
				or continued by any partner to whom such payment is allocable, and
									(ii)which is secured
				by such partner’s interest in the partnership or by such commercial real
				property.
									(4)Treatment of
				amounts required to be paid by reason of loan defaultFor purposes of subsections (b)(1)(A) and
				(d), accelerated payments required to be made under the terms of a loan solely
				by reason of a default on the loan shall not be taken into account.
							(5)Recapture of
				deduction if additional debt within 3 years
								(A)In
				generalIf a taxpayer incurs any additional debt within 3 years
				after the date that the taxpayer made a qualified debt reduction payment, the
				ordinary income of the taxpayer making such payment shall be increased by the
				applicable percentage of the recaptured deduction.
								(B)Recaptured
				deductionFor purposed of this paragraph, the recaptured
				deduction is the excess of—
									(i)the deduction allowed by subsection (a) on
				account of a qualified debt reduction payment, over
									(ii)the deduction
				which would have been so allowed if such payment had been reduced by the
				additional debt.
									(C)Applicable
				percentageThe applicable percentage shall be determined in
				accordance with the following table:
									
										
											
												If,
						of the 3 years referred to inThe applicable
												
												subparagraph (A), the additionalpercentage is:
												
												debt
						occurs during the:
												
											
											
												1st such year100
												
												2d such year66 2/3
												
												3d such year33 1/3.
												
											
										
									
								(D)Partnerships
									(i)Allocation of
				income inclusionAny increase in the ordinary income of a
				partnership by reason of this paragraph shall be allocated (under regulations
				prescribed by the Secretary) among the partners receiving a deduction under
				this section by reason of making qualified equity investments in the
				partnership.
									(ii)Debt-financed
				equity investment by partnerRules similar to the rules of the
				paragraph shall apply in cases where additional debt is incurred by a partner
				making a qualified equity investment in a partnership.
									(E)Subsequent
				deprecationThe deductions
				under section 168 for periods after a recaptured deduction under this paragraph
				shall be determined as if the portion of the qualified debt reduction payment
				allocable to the recaptured deduction had never been made.
								(6)Recapture where
				partner disposes of interest in partnershipIf any partner to
				whom a deduction under this section is allocable by reason of making a
				qualified equity investment in a partnership disposes of any portion of such
				partner’s interest in the partnership within 1 year after the date such
				investment was made, the ordinary income of such partner shall be increased by
				the amount which bears the same ratio to the deduction allowed on account of
				such investment as such portion bears to such partner’s interest in the
				partnership immediately before such disposition.
							(7)Exemption from
				passive loss rulesSection 469 shall not apply to the deduction
				allowed by this section.
							(i)Application of
				sectionThis section shall
				apply to qualified debt reduction payments made within the 2-year period
				beginning on the day after the date of the enactment of this
				section.
						.
			(b)Earnings and
			 profitsSubsection (k) of
			 section 312 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(6)Treatment of
				section 199AParagraphs (1)
				and (3) shall not apply to the deduction allowed by section
				199A.
					.
			(c)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					Sec. 199A. Deduction for payments
				made to reduce debt on commercial real property..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
